                   Case 18-50489-CSS         Doc 353     Filed 03/02/21     Page 1 of 1
                            Maxus v. YPF 18-50489 - Off-Record Status Conference

First Name Last Name   Email       RegistrationApproval
                                                Time Status
Michael Farnan         mfarnan@farnanlaw.com
                                    ######## approved
Curtis     Miller      cmiller@morrisnichols.com
                                    ######## approved
Frank      Parigi      Frank_Parigi@oxy.com
                                    ######## approved
Phillip    Bruns       ptbruns@gmail.com
                                    ######## approved
Corey      Berman      corey.berman@weil.com
                                    ######## approved
Matthew Nicholson      matthew.nicholson@whitecase.com
                                    ######## approved
Mark       Collins     collins@rlf.com
                                    ######## approved
Adam       Landis      landis@lrclaw.com
                                    ######## approved
Chris      Shore       cshore@whitecase.com
                                    ######## approved
Matthew McGuire        mcguire@lrclaw.com
                                    ######## approved
Nathalie Sosa          nathalie.sosa@weil.com
                                    ######## approved

Melissa   Hunt         Melissa_Hunt@oxy.com
                                  ######## approved
John      Kuster       jkuster@sidley.com
                                  ######## approved
Lara      Bach         lara.bach@weil.com
                                  ######## approved
Victor    Hou          vhou@cgsh.com
                                  ######## approved
Edward    Soto         edward.soto@weil.com
                                  ######## approved
